Citation Nr: 1448757	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  98-19 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 for a headache disability prior to May 1, 2014, and in excess of 50 percent from that date.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1976 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Board granted the Veteran a separate 30 percent rating for headaches (separate and distinct from hypertension symptoms).  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A June 2012 rating decision assigned a separate 30 percent evaluation for a headache disability, effective December 22, 1999.  In an August 2013 memorandum decision, the Court vacated the Board's April 2012 decision, and remanded the claim for readjudication consistent with the Court's memorandum decision.  In January 2014, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for a headache disability for additional development.  By rating decision dated August 2014, the rating for the Veteran's headache disability was increased to 50 percent, effective May 1, 2014.

A claim for TDIU was denied in a January 2014 rating decision.  Since that time, during the May 2014 VA examination discussed below, the examiner indicated that the Veteran was unable to work due to his service-connected headache disability.  The Veteran's representative also raised the issue of entitlement to TDIU in an October 2014 post-Remand brief.  In light of this evidence, the Board has expanded the appeal to include the matter of his entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if, in connection with making a claim for the highest rating possible for a disability, a claimant submits evidence of a medical disability, and evidence of unemployability, the matter of the claimant's entitlement to a TDIU is considered a component of the claim for a higher rating).

In an August 2014 addendum opinion, a VA physician opined that the Veteran's headache disability aggravated his cervical spine degenerative disc disease (DDD).  The issue of entitlement to secondary service connection for cervical spine DDD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the claim must be remanded to be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  The criterion for assignment of an extraschedular evaluation is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

The Veteran was provided a VA headaches examination in May 2014.  The examiner found the Veteran has prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  She noted the Veteran's headaches incapacitate him about 15 days a month.  "Due to the severity and extended frequent nature of the incapacitation," she concluded, "the [V]eteran cannot currently obtain or maintain substantially gainful employment in any capacity as he cannot perform a regular full-time work week because the amount of incapacitation from his headaches."  She did not consider the Veteran's headache disability permanently incapacitating because he had not pursued all treatments available, but noted she would not expect improvement dramatic enough for him to resume employment for "at least 12-18 months."  

Given the findings of the May 2014 VA examiner, there is highly probative evidence of record that the Veteran's headache disability markedly interferes with employment; therefore, a referral of the increased rating claim for extra-schedular consideration is appropriate under 38 C.F.R. § 3.321(b).  The Board finds such symptoms suggest that the Veteran's headache disability constitutes an unusual disability picture as indicated by marked interference with employment such that the regular schedular standards have been rendered impractical.  Accordingly, remand is required so that the matter can be referred for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's VA treatment records from August 2014 to the present which have not yet been associated with the record, including records from the Central Alabama VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  After the foregoing development has been completed to the extent possible, arrange to obtain a VA medical opinion (with examination only if deemed necessary by the provider) as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file must be made available to the examiner, and the examiner should indicate in the report of the examination that the claims file has been reviewed.  The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., PTSD, headaches, nonspecific urethritis, hypertension, fracture of the left clavicle, hemorrhoids, and erectile dysfunction), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  A complete rationale for all opinions should be provided.

3.  The AOJ should then refer the issue of entitlement to an increased evaluation for the service-connected headache disability to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 30 percent for a headache disability prior to May 1, 2014, and in excess of 50 percent from that date, to include on an extraschedular basis and to include consideration of TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

